IN THE SUPREME COURT OF THE STATE OF NEVADA


                MELONY WILDE,                                          No. 59211
                Appellant,
                vs.                                                                 FILED
                STEVE WILDE,
                Respondent.                                                         APR 2 5 2013
                                                                                      AC1E K. LINDEMAN
                                                                                          SU"R
                                   ORDER OF REVERSAL AND REMAND            1
                                                                               CLER
                                                                               BY
                                                                                             la ilk
                                                                                       EPUT" .;LEP.


                               Upon their divorce in 2010, Steve and Melony Wilde execUted
                a marital settlement agreement, in which Steve agreed to pay Melony
                $4,500 per month in alimony. In 2011, Steve moved to reduce his monthly
                alimony obligation due to a purported decrease in his monthly income.
                The district court granted Steve's motion to reduce his alimony payment—
                considering several factors; but not Steve's 2010 federal tax return.
                Melony maintained that NRS 125.150(7) required Steve to produce his
                2010 tax return before the district court could modify the marital
                settlement agreement. Yet, the district court determined Steve was not
                required to submit his tax return; rather, the tax return was simply a
                "good starting point for determining income[.]" The issue here is whether
                the district court abused its discretion in declining to review Steve's 2010
                federal tax return before granting Steve's motion to reduce his alimony
                payments. We hold the district court abused its discretion because NRS


                      1 Thisis an appeal from a district court order modifying a marital
                settlement agreement. Eighth Judicial District Court, Family Court
                Division, Clark County; T. Arthur Ritchie, Jr., Judge.

SUPREME COURT
        OF
                 VACMED PEA OR,DER FILED - 5 1a111b.
     NEVADA


(0) 1947A                                                                           13 - s 2Z02_
                125.150(7) instructs the courts to consider the income of the party ordered
                to pay alimony, as indicated on the party's tax return from the preceding
                calendar year.
                              Under NRS 125.150(7), when a district court is determining
                whether to reduce an alimony award agreed upon in a marital settlement
                agreement "the court shall consider whether the [payor spouse's income],
                as indicated on the spouse's federal income tax return for the preceding
                calendar year, has been reduced to such a level that the spouse is
                financially unable to pay the amount of alimony the spouse has been
                ordered to pay." Here, 2010 was the preceding year; thus, the district
                court was required to consider Steve's 2010 federal income tax return to
                determine his income. We note that Steve's tax return was not required to
                be submitted into the record. An in camera review of Steve's tax return
                would have satisfied NRS 125.150(7), if other consideration so warranted.
                Accordingly we,
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.




                                                   Gibbons




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                cc:   Hon. T. Arthur Ritchie, Jr., District Judge, Family Court Division
                      Carolyn Worrell, Settlement Judge
                      Rocheleau Law Group, PC
                      Pecos Law Group
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A